Citation Nr: 9915293	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-00 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	Edward B. Myers, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
August 1952.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") from a February 1997 decision of 
the Board of Veterans' Appeals (the Board).  It was the 
Board's decision in February 1997 that new and material 
evidence to reopen a claim of entitlement to service 
connection for residuals of a back disability had not been 
presented.  The Court vacated the February 1997 Board 
decision on this issue and remanded the matter to the Board 
for further consideration.  In April 1999, the veteran's 
attorney submitted additional written argument.

The issue of service connection for residuals of a back 
injury on a de novo basis is addressed in the remand portion 
of this decision.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
fracture of the dorsal spine and postural defects causing 
lumbosacral strain when it issued an unappealed rating 
decision in November 1952.

2.  The RO declined to reopen the claim of service connection 
for residuals of a back injury when it issued an unappealed 
rating decision in May 1989.

3.  The evidence received since the final unappealed May 1989 
rating decision does bear directly or substantially upon the 
issue at hand, is not essentially duplicative or cumulative 
in nature, and is so significant that it must be considered 
in order to fairly decide the merits of the claim. 

4.  The claim of entitlement to service connection for 
residuals of a back injury is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1989 decision wherein the 
RO denied the veteran's application to reopen a claim of 
entitlement to service connection for residuals of a back 
injury is new and material, and the claim for service 
connection is reopened.  38 U.S.C. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (1998).

2.  The claim of entitlement to service connection for 
residuals of a back injury is well grounded.  38 C.F.R. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show a normal spine was 
reported on a January 1951 examination for military service.  
She was hospitalized in March 1952 after a motor vehicle 
accident with occipital scalp laceration and shoulder pain 
complaints.  X-rays were taken of the cervical, dorsal and 
lumbar spine and reported as negative in the progress notes.  
She was returned to duty after 18 days as an inpatient with a 
recommendation for two weeks of light duty.  

The veteran returned to a military hospital in April 1952 for 
evaluation of chest pain and a chest X-ray was reported as 
showing compression fractures of T3-5 deemed probably the 
result of a recent accident.  An orthopedic consultant 
reported compression fractures at T5-7.  She was given a long 
tailored back brace that was to be worn for three months and 
left the hospital in May 1952.  

A follow up evaluation in July 1952 reported the initial X-
rays were read as negative but the reexamination for chest 
pain revealed compression fractures of the dorsal vertebrae.  
It was also reported that an orthopedist who reexamined the 
X-rays read them as showing marked postural deformity 
consisting of dorsal kyphosis and lumbar lordosis, and opined 
that the deformity was too well established to be of recent 
origin and stated that it was a deformity preexisting 
service.

The record shows that the veteran was evaluated once again in 
late July1952 before separation from service, and it was the 
opinion of the examiners that she had a growth disturbance 
resulting in round-shouldered posture and chronic back strain 
that may have been temporarily aggravated by the automobile 
accident, although this was very questionable.  It was also 
the feeling of one physician that the slight compression 
described in the X-ray report of D4-7 was more likely the 
result of an old epiphysitis with resultant arthritic change.  

The separation examination in August 1952 reported an 
abnormal spine and X-ray of T4-7 showed old epiphysitis with 
resultant increased dorsal kyphosis.  Dorsal kyphosis and 
lumbar lordosis "EPTE" was reported in the summary of 
defects and diagnoses.

The veteran filed her initial VA compensation application in 
August 1952.  She reported having hurt her back in an 
automobile accident and being told she had a compression 
fracture of vertebrae.

On a VA examination in late 1952 the veteran reported a 
history of recent automobile accident injury and a current 
complaint of lower dorsal spine pain.  The examiner reported 
common variety postural defects and no kyphosis in the dorsal 
area at the site of her fractures or the upper dorsal 
vertebrae, but she did complain of lumbosacral area pain with 
deep pressure.  The examiner reported limitation of full 
flexion.  X-ray of the dorsal spine was interpreted as 
showing no evidence of fracture and adequately maintained 
joint spacing.  The impression was that if she had a fracture 
of the dorsal spine it was healed.  


The X-ray of the lumbosacral spine was reported as showing 
the vertebrae in normal alignment, normal joint spacing and 
no evidence of fracture or productive or destructive bone 
changes.  

The examiner's diagnosis included a history of fracture of 
the dorsal spine, no residuals found, and postural defects 
causing a moderate degree of lumbosacral strain.

The RO in November 1952 after review of this record denied 
service connection for fracture of the dorsal spine on the 
basis that such was not found on the last examination.  
Service connection was denied for postural defects causing a 
moderate degree of lumbosacral strain on the basis of a 
congenital or developmental abnormality and thus not a 
disability under the law.  The veteran was notified of the 
determination by letter dated in November 1952 and she did 
not initiate an appeal of the rating determination.

The next pertinent communication from the veteran was 
correspondence submitted at the same time as a claim for VA 
pension in 1976.  The contemporaneous VA medical records 
showed various complaints including back pain and a reported 
history of back injury in service.  The diagnosis of back 
spasm was reported.  

The RO in April 1977 denied entitlement to VA pension 
benefits and advised the veteran accordingly in 
correspondence dated in May 1977.  There was no reference to 
the matter of service connection for a back disorder in the 
notification letter although it was discussed in the April 
1977 rating decision.

The next pertinent communication from the veteran was 
received in April 1989 wherein she sought to reopen the claim 
of service connection for back injury residuals.  



The RO in May 1989 denied service connection for a back 
disorder after consideration of contemporaneous VA medical 
records that showed a consultation in early 1989 wherein 
there is referenced thoracic spine compression fracture and 
radiating pain from a motor vehicle accident in service.  The 
veteran received written notice of the determination in June 
1989.  The next pertinent correspondence from the veteran was 
received in late 1991.

The RO obtained an extensive record of VA medical treatment.  
The outpatient reports show in 1976 a history of lumbar spine 
compression fracture secondary to an automobile accident and 
a diagnosis of chronic low back pain.  A 1977 consultation 
report shows that the veteran reported a history of muscle 
spasm that she felt was related to an automobile accident in 
service.  A 1977 hospital summary mentions history of 
compression fracture of the lumbar spine with subsequent low 
back pain as a result of injury in service.  Low back 
complaints and a history of a back injury in service were 
reported on several occasions from late 1991 through early 
1993 and included diagnoses of degenerative joint disease, 
status post disc herniation and low back strain.  In late 
1992 rehabilitation for the mid and low back was recommended.

A VA examiner in 1992 reported the veteran's history of 
injury in service and that she was felt to have had fracture 
of the thoracic spine at the time for which she reported 
having received a back brace.  She reported lower back pain 
complaints currently.  The examiner opined that the brace 
would have been appropriate treatment for the thoracic spine 
fracture but that no connection was seen between this and her 
lumbar pain or potential radiculopathy.  Neither was felt to 
be related to her thoracic spine problem.  

The RO in April 1992 determined that the additional evidence 
reviewed was new but not material and advised the veteran of 
the determination by letter dated in April 1992.  

The veteran submitted a record of private medical treatment 
in the early 1990's that included X-ray of the thoracic spine 
reported as showing increased kyphosis of the thoracic spine 
and mild scoliosis of the lumbar spine concave to the left 
possibly due to muscle spasm.  A report was included that 
mentioned a history of compression fracture in 1952 with 
pains located in the low back and muscle spasm.  An X-ray of 
the lumbar spine reportedly showed some vascular 
calcification.  The assessment reported complaints of low 
back pain, treated with medication that were secondary to her 
old compression fracture.  

The veteran supplemented the record with her RO hearing 
testimony in late 1992 wherein she recalled the motor vehicle 
accident injury in service and the treatment she had received 
since service.

Additional VA medical treatment records dated in 1993 and 
1994 were received that included references to status post 
lumbar spine disc herniation, degenerative joint disease and 
chronic low back pain.  A 1994 clinical record entry reported 
a history of thoracic spine compression fracture and 
currently a complaint of lumbosacral pain.  In a mental 
hygiene clinic report dated in early 1994, the veteran 
reported a history of T5-7 fracture in service and that a 
physician had told her she had arthritis of the spine.  
Chronic low back pain and mechanical low back pain were noted 
in other reports later in 1994.

In March 1995, H. Gustafson, D.O., reported that after 
examination of the veteran and review of her medical records 
and history he concluded it was more probable than not that 
her present disability was secondary to the traumatic injury 
and not an exacerbation of any previous defect.  He reported 
the reference to thoracic spine fracture in service and 
continuous treatment for arthritis and musculoskeletal 
problems to the present time.  He reported that X-rays of the 
dorsal and lumbar spine taken in his initial evaluation of 
the veteran in 1992 showed degenerative arthritis and marked 
dorsal spine kyphosis as well as axial height diminution of 
T5-7 vertebral bodies that he opined certainly supported 
compression fractures that the history tended to corroborate 
the occurrence date.  

The physician believed that epiphysitis mentioned in service 
was unlikely in view of the history including prescription of 
a rigid brace having been prescribed and the veteran's young 
age and no previous complaints or treatment.  

On a VA orthopedic examination, the veteran claims folder was 
reviewed and in particular the VA medical examination in 1952 
and radiology of the spine obtained at the time.  Reference 
was also made to Dr. Gustafson's recent report and opinion.  
The VA examiner opined that it did not appear there was 
definite evidence of thoracic spine fractures in the 1952 
motor vehicle accident but that if sustained had healed and 
no abnormal dorsal kyphosis was reported.  Based upon the 
information, the examiner opined that it could not be stated 
on a more probable than not basis that any thoracic spine 
arthritis or low back symptoms the veteran has are the result 
of any thoracic spine fractures she may have had and that if 
such were sustained at the time they had healed without any 
significant compromise of vertebral body height.  The 
examiner opined further that it could not be stated on a more 
probable than not basis that the veteran's current spine 
condition was directly attributable to the thoracic spine 
injury sustained in 1952.

A VA consulting psychiatrist reported in 1996 that the 
veteran's major depression was the result of her belief that 
her back pain resulted from an accident in service that she 
was able to describe in graphic detail.  The physician 
reported that she stated that an orthopedist believed current 
X-rays demonstrated the likely former injury.

The veteran's brother recalled in a 1996 statement that her 
back problems appeared after the motor vehicle accident in 
service.

In April 1999, the veteran's attorney referred to Dr. 
Gustafson's March 1995 report and opinion wherein the 
examiner reported a definite diagnosis of compression 
fracture was shown in the medical record.


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.  (West 1991)  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).


The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991).

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  


Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1998).

Service connection may be granted for arthritis although not 
otherwise established as incurred in service if manifested to 
a compensable degree within 1 year from the date of 
separation from service provided the period of service and 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309 (1998).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

 (2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The veteran seeks to reopen her claim for service connection 
for residuals of a back injury that the RO declined to reopen 
when it issued an unappealed rating decision in May 1989.  
When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104 (1998).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  The 1989 RO decision is the 
last final disallowance on any basis.

Review of the RO's findings in the May 1989 decision shows, 
in essence, that it found no competent medical evidence of 
continuity or chronicity since service and that the service 
medical records revealed a fracture was not confirmed and 
that the diagnosis was changed to strain.  The RO noted in 
its decision that service connection for fracture of the 
dorsal spine was previously denied. 

In the case at hand, the Board finds that new and material 
evidence has been submitted to warrant reopening the 
veteran's claim for service connection for residuals of a 
back injury.  

The specified basis of the RO's May 1989 denial is changed by 
the additional evidence that includes several medical 
evaluations for disability of the spine linked by one of the 
examiner's to the veteran's back injury in service.  The 
evidence received since the 1989 decision is not essentially 
cumulative of earlier evidence.

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
section 3.156 to reopen the claim.  The additional evidence 
regarding a back disability is not cumulative thereby passing 
the first test.  

The Board finds that the evidence added to the record since 
the 1989 decision directly addresses this issue insofar as it 
adds to previously reviewed evidence regarding back 
complaints since service and provides some evidence of a 
current disability of the thoracic spine.  Previously there 
was no such disability confirmed.  The Board finds that the 
additional evidence viewed with that previously of record is 
new and material evidence as defined by the regulation.  It 
bears directly and substantially upon the issue at hand, and 
being neither duplicative nor cumulative, it is significant 
and must be considered in order to decide the merits of the 
claim fairly.  38 C.F.R. § 3.156(a).  

Here, the issue at hand is whether the veteran has a 
disability of the spine that may be acquired and linked to an 
injury or disease incurred during active service.  The 
evidence suggests that the veteran has chronic disability of 
the spine first diagnosed after separation from active 
service with degenerative joint disease often reported in the 
recent medical records.  

In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence to 
reopen her claim for residuals of a back injury.  38 C.F.R. 
§ 3.156.  The veteran has submitted new and material evidence 
addressing the underlying issue at hand; therefore, the claim 
is reopened.

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence to reopen 
the claim.  That has been accomplished.  Then VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, No. 97-2180, 
slip op. at 4 (U.S. Vet. App. Feb. 17, 1999); Elkins v. West, 
No. 97-1534, slip op. 15 (U.S. Vet. App. Feb. 17, 1999). 

As new and material evidence has been submitted to reopen the 
veteran's claim for service connection for residuals of a 
back injury, the first element has been satisfied.  
Accordingly, the Board's analysis must continue.  Butler v. 
Brown, 9 Vet. App. at 171.  The Board will address the second 
element of whether the veteran's claim is well grounded.  

The generally applicable criteria for a well-grounded claim 
require that a claim be a plausible one.  That is, one being 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).


The veteran's claim does meet this standard since the 
necessary medical nexus evidence is of record.  The recent RO 
hearing testimony supplemented the other evidence with 
pertinent recollections of medical treatment following 
service.  



Although VA examiners in 1992 and 1995 did not provide an 
opinion favorable to the claim, the recent opinion from the 
veteran's personal physician did include an opinion of a 
nexus to the back injury in service for the veteran's current 
back disability that was made based upon a review of the 
record and examination as well as the veteran's self-reported 
history.

The veteran's claim would also appear to fall within the 
exception to the medical nexus evidence requirement discussed 
in Savage v. Gober, 10 Vet. App. 488 (1997).  She had a back 
injury in service with complaints she linked to it during a 
several year period close to service and she is not 
attempting to link a specific diagnosis to service.  Thus the 
provision of 38 C.F.R. § 3.303(b), (d) would appear 
applicable here as interpreted in Savage.  In the instant 
case, there is currently radiology evidence interpreted by 
one examiner as evidence of disability linked to a back 
injury in service.  The Board must conclude that with or 
without benefit of a liberal reading of the holding in Savage 
the claim is reasonably viewed as well grounded. 

In summary, the evidence shows a back injury in service in 
1952 and medical nexus evidence linking a current back 
disability to service.   The record shows ongoing complaints 
of back pain since the mid 1970's in the VA medical records 
that have been obtained. 

In light of the finding herein that the veteran's claim for 
service connection for residuals of a back injury is well 
grounded, the Board notes that the second element of the 
Elkins test has been met.  Accordingly, the Board's analysis 
may not end here without addressing the merits of the claim.  
Winters v. West, No. 97-2180, slip op. at 4 (U.S. Vet. App. 
Feb. 17, 1999); Elkins v. West, No. 97-1534, slip op. 15 
(U.S. Vet. App. Feb. 17, 1999).


As noted previously, VA must proceed to evaluate the merits 
of the claim but only after ensuring that the duty to assist 
has been fulfilled.  


In this case the Board is inclined to defer further 
consideration of the matter pending the completion of 
additional development that will be discussed below in the 
remand portion of this decision.  


ORDER

The veteran having submitted new and material evidence to 
reopen her claim of entitlement to service connection for 
residuals of a back injury, and having submitted a well 
grounded claim of entitlement to service connection for 
residuals of a back injury, the appeal is allowed to this 
extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board observes that the veteran's representation 
agreement would appear to require that all communications 
with the veteran be directed through her attorney.

The Board has determined that further development is 
essential to provide a record that will support an informed 
determination.  




It appears that a VA examiner in 1995 unlike Dr. Gustafson 
did not have current radiology evaluation of the veteran's 
spine for review.  Dr. Gustafson noted the pertinent 
radiology findings that he considered significant in 
concluding the veteran currently had a disability of the 
spine linked to service.  It appears that over the years 
beginning in service there have been differing 
interpretations of the diagnostic radiology.  A VA examiner 
in 1992 mentioned findings from X-rays taken in 1991.  

In view of the decision reopening the appellant's claim for 
service connection for residuals of a back injury and finding 
the claim for service connection well grounded, the RO must 
readjudicate the claim based on all evidence, both new and 
old after the duty to assist is fulfilled.

The Board has previously noted the medical evidence of 
significance regarding the thoracic and lumbar spine 
disorders.  However, without a current examination to provide 
a definitive diagnosis regarding thoracic or lumbar spine 
disabilities found, and an opinion as to the relationship 
between such disabilities and any back injury during service, 
the Board concludes that the record is not adequately 
developed to permit an informed determination.  

Where the record before the Board is inadequate to render 
such determination, a remand to the RO is required in order 
to fulfill the statutory duty to assist.  Ascherl v. Brown, 
4 Vet. App. 371 (1993).  Accordingly, the case is REMANDED to 
the RO for the following action:


1.  The appellant and her attorney should 
be advised that they may submit 
additional evidence or argument on the 
matter at issue.  All contacts with the 
appellant should be directed through her 
attorney unless otherwise permitted. 


2.  The RO should contact the veteran 
through her attorney and request that she 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for any disability of the 
spine, including arthritis, since her 
separation from service to the present 
time.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA medical 
treatment the veteran has received since 
service, in particular, if available, any 
X-ray films of the veteran's spine 
obtained during the treatment reported.  

3.  The veteran should then be afforded a 
VA orthopedic examination by an 
orthopedic surgeon, if available, or an 
appropriate specialist, to determine the 
nature and etiology of any disability of 
the lumbar spine or the thoracic spine 
found.  Any indicated special tests 
should be carried out.  The claims folder 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must indicate that the claims 
folder including any additional evidence 
obtained as a result of this remand has 
been reviewed. 

With regard to the above, all pertinent 
complaints should be recorded and 
evaluated.  The examiner, after review of 
the claims file as supplemented by the 
additional evidence requested above, 
should be asked to provide an opinion 
regarding the nature, onset and etiology 
thereof and the degree of probability, if 
any, that any thoracic spine or lumbar 
spine disorder found, including arthritis 
is related to back complaints noted 
during service.  The examiner should also 
opine as to whether there is any 
disability of the spine superimposed upon 
a congenital or developmental disorder of 
the spine if confirmed that may be 
related to the injury sustained in 
service.  The rationale supporting all 
opinions or conclusions rendered should 
be explained.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance with 
the directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should adjudicate the issue of 
entitlement to service connection for 
residuals of a back injury de novo. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

